United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1757
                                    ___________

Melissa L. Land,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Washington County,                       *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: October 3, 2001
                              Filed: October 4, 2001
                                  ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

       Melissa Land appeals the District Court’s1 adverse grant of summary judgment
in her action under the “association” provision of the Americans with Disabilities Act.
See 42 U.S.C. § 12112(b)(4) (1994) (unlawful discrimination includes “excluding or
otherwise denying equal jobs or benefits to a qualified individual because of the known
disability of an individual with whom the qualified individual is known to have a
relationship or association”). Having conducted a de novo review, see Mole v.


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
Buckhorn Rubber Prods., Inc. 165 F.3d 1212, 1214 (8th Cir.) (standard of review),
cert. denied, 528 U.S. 821 (1999), we affirm.

       We agree with the District Court that Land failed to establish a prima facie case
of association discrimination. See Hilburn v. Murata Elecs. N. Am., Inc., 181 F.3d
1220, 1230-31 (11th Cir. 1999) (listing elements of a prima facie case). We also
conclude that the District Court did not abuse its discretion when it denied Land’s
motions for discovery sanctions.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-